Case 2:18-cv-09253-JCZ-JVM Document 68-2 Filed 09/29/20 Page 1of5

LOCAL TITLE: CARDIOLOGY CONSULT REPORT
STANDARD TITLE: CARDIOLOGY CONSULT
DATE OF NOTE: MAY 13, 2009@14:47 ENTRY DATE: MAY 13, 2009@22:55:25
AUTHOR: BALI,AJAY KUMAR EXP COSIGNER:
INSTITUTION: ALVIN C. YORK VAMC
DIVISION: ALVIN C YORK (Eff 10/1/00)

URGENCY: STATUS: COMPLETED
fmt bree ch

ore Ti

CONSULTATION NO:
2003878

REQUESTING PROVIDER:
Carla Lueshen, MD

REASON FOR CONSULTATION:
Abnormal electrocardiogram.

This is a 3?-year-old veteran who is being referred to
general cardiology clinic for evaluation. The veteran was
seen on April 29, 2009 in the primary care clinic for
followup and at time probably a cardiogram was done and it
showed sinus arrhythmias and normal sinus rhythm and Dr.
Carla Lueshen wanted cardiology checkup.

PAST MEDICAL HISTORY:

Irritable bowel syndrome, chronic low back pain, migraine
headaches, dyslipidemia, hypertension, erectile
dysfunction. The veteran has chronic low back pain
secondary to Tl2 compression fracture and L4-5 disk
herniation status post T12 vertebroplasty. He also had an
MRI of the lumbar spine which showed compression fracture
status post vertebroplasty, small central disk bulges L4-
L5, L5-sl.

SYMPTOMS:

The veteran continues to have back pain all the time and he
also feels that if he lies on his side with his neck tilted
toward his shoulder after some time starts having numbness
and tingling in the affected arm which probably is related
to some kind of neuropathy from the cervical pressure. The
same symptoms he feels in his legs, has numbness and
tingling in his legs with his daughter sitting in his lap
for quite some time, again raising the possibility of some
entrapment neuropathy. Otherwise the veteran says that he
has no history of heart attack and no history of chest
pains. He does have mild shortness of breath especially if
he has a lot of back pain then he says it becomes harder
for him to breathe. No syncope and no pedal edema.

As I said when this veteran came for his primary care visit
and the electrocardicogram was performed it showed normal
sinus rhythm with sinus arrhythmias.

PHYSICAL EXAMINATION:

 

CLIN DOC: Progress Note Page: 1
NASSET,KENNETH WILLIAM SSN#371781475 Printed on: Feb 11, 2019 4:27:07 pm
System: VISTA. TENNESSEEVALLEY.MED.VA.GOV Division: 626

|
Case 2:18-cv-09253-JCZ-JVM Document 68-2 Filed 09/29/20 Page 2 of 5

Blood pressure is 124/82, pulse is 99 beats per minute. He
has no elevated neck veins, no carotid bruits, thyroid is
not palpable, neck is supple. Heart sounds are normal but
the veteran has a little bit faster heart rate, no murmurs
or gallops. Lungs are clear to auscultation, no wheezing,
crepitations or rhonchi. There is some tenderness in the
low back area. Extremities: No pedal edema, cyanosis or
clubbing.

Electrocardiogram: Sinus rhythm with sinus arrhythmias.
Drug screen is negative. Hepatitis C is nonreactive. Urine
is negative for blood, bilirubin, ketones, glucose.
Hemoglobin and hematocrit are normal. Thyroid profile is
normal. Cholesterol is 137, HDL 30, triglycerides 351. BUN
is 13 and creatinine is 1.23. Blood glucose is 99.

IMPRESSION:

1. The patient has chronic low back pain.

2. He has a history of musculoskeletal pains.

3. The EKG is normal, it only shows normal sinus rhythm

with sinus arrhythmia which is a normal phenomenon. |

RECOMMENDATIONS:

Our recommendations on this patient are as follows:

1. Please continue with risk factor modification.

2. At the present time the veteran does not need any
workup for his heart. If in the future if he starts

having chest pains consider working him up with a

SLYGSS teat.

Thanks for the consult.

Date Transcribed: 05/13/09
Date Dictated: 05/13/09@1602
Vi spw

JOB: 25988

jjb:eTRANSplus

/es/ AJAY KUMAR BALI
M.D. /ACY
Signed: 05/14/2009 09:39

 

CLIN DOC: Progress Note Page: 2
NASSET,KENNETH WILLIAM SSN#371781475 Printed on: Feb 11, 2019 4:27:07 pm
System: VISTA. TENNESSEEVALLEY.MED.VA.GOV Division: 626

Za
Case 2:18-cv-09253-JCZ-JVM Document 68-2 Filed 09/29/20 Page 3 of 5

LOCAL TITLE: CARDIOLOGY PROGRESS NOTE
STANDARD TITLE: CARDIOLOGY NOTE
DATE OF NOTE: SEP 03, 2010@14:31 ENTRY DATE: SEP 03, 2010@14:31:10
AUTHOR: BALI,AJAY KUMAR EXP COSIGNER:
INSTITUTION: ALVIN C. YORK VAMC
DIVISION: ALVIN C YORK (Eff 10/1/00)
URGENCY: STATUS: COMPLETED

I was called for abnormal stress test

Patient under went stress test because he was having abnormal EKG

He has a brief episode of chest pain when the meds was being injected ,

He feels fine now

EXAM of CV system is unremarkable

NO evidence of CHF was noted

Nuclear study showed that he has a large mild anterior wall ischemiac defect
Plan

Patient can be discharged since he has no symptoms

Will continue with ASA metaprolol and will add NTG and stop his levitra

Will place a consult with Nashville Cardiology service for outpatient evaluation
for cardiac cath

Patient advised that if he starts having chest pains which are more frequent
,;to take S/L NTG as directed and to come back to the hospital

/es/ AJAY KUMAR BALI
M.D. /ACY
Signed: 09/03/2010 14:36

 

CLIN DOC: Progress Nate Page: 1
NASSET,KENNETH WILLIAM SSN#371781475 Printed on: Feb 11, 2019 4:30:18 pm
System: VISTA. TENNESSEEVALLEY.MED.VA.GOV Division: 626

3
Case 2:18-cv-09253-JCZ-JVM Document 68-2 Filed 09/29/20 Page 4of5

LOCAL TITLE:

CARDIOLOGY POST PROCEDURE NOTE

STANDARD TITLE: CARDIOLOGY POSTPROCEDURE NOTE

DATE OF NOTE:
AUTHOR:
INSTITUTION:
DIVISION:
URGENCY:

SEP 23, 2010@11:05 ENTRY DATE:
SHOEMAKER, BENJAMIN EXP COSIGNER:

TENNESSEE VALLEY HCS
NASHVILLE

STATUS:

(1) Pre-Procedure Diagnosis:Abnormal Stress Test

(2) Post-Procedure Diagnosis:No evidence of CAD

(3) Procedure performed:Coronary angiogram and LHC

SEP 23, 2010@11:05:33
BAGAL, JAYANT

COMPLETED

(4) Procedural findings:Right dominant coronary circulation free of CAD.

LV filling pressures.

normal wall motion with LVEF ~55$%.

(5) Vascular Access:
right radial artery.

{6) Hemostasis:

TR Band

(7)Medications given: (see nurse's note)

(8)Attending Cardiologist:Dr. Jayant Bagai

(9)Cardioclogy Fellow:Ben Shoemaker

(10) Specimen removed if any:none

(11) Complications during procedure:none

(12)Estimated blood loss:30mL

(13)Condition of patient:stable

(14) Disposition:
Return to Same Day Procedures

(15) Expected plan for the next level of care:Discharge home

PCP for cardiac risk
factor modification.

/es/ MOORE B SHOEMAKER
Cardiology Fellow
Signed: 09/23/2010 11:08

fes/ JAYANT BAGAI, MD
Attending Cardiologist
Cosigned: 09/23/2010 11:56

Left ventriculogram demonstrated

4

Normal

and follow-up with

wivisign., O20
Case 2:18-cv-09253-JCZ-JVM Document 68-2 Filed 09/29/20 Page 5of5

LOCAL TITLE: CARDIAC CATHETERIZATION REPORT
STANDARD TITLE: CARDIOLOGY PROCEDURE REPORT
DATE OF NOTE: SEP 27, 2010@16:24 ENTRY DATE: SEP 27, 2010@16:24:23
AUTHOR: BAGAI, JAYANT EXP COSIGNER:
INSTITUTION: TENNESSEE VALLEY HCS
DIVISION: NASHVILLE
URGENCY: STATUS: COMPLETED

VA Cardiovascular Assessment, Reporting, and Tracking (CART) system
CARDIOVASCULAR DIAGNOSTIC AND THERAPEUTIC PROCEDURE REPORT

Patient: NASSET,KENNETH WILLIAM SSN: 371781475 DOB: 3/5/1972 AGE: 38
Procedure Date: 9/23/2010 Associated Assessment: 9/22/2010

Attending: BAGAI, JAYANT

Operators: SHOEMAKER,MOORE B

Procedures: Left Heart Catheterization, LV Angiography, Coronary Angiography

Status: Elective
This was an outpatient procedure.

Indications: Positive Functional Study

ACCESS
Primary Arterial: Right Radial, 6F sheath, Other closure, TR Band

CATHETERS

Right coronary artery: JR 5, 6 fr

Left coronary artery: Other, 6 fr, Jacky
LEFT HEART CATHETERIZATION

Heart Rate: 105
Pressures (mmHg)

Aorta: 129/95, mean 110
LV Systolic: 123
LVEDP: 5

No Aortic valve stenosis

LV-ANGIOGRAPHY
EF = 55% Normal wall motion

CORONARY ANGIOGRAPHY

Summary: Normal Coronary Arteries
Dominance: Right dominant

Stenoses Details

ee ee a a i i i a a a a i a a ee ee

 

CLIN DOC: Progress Note Page: 1
NASSET,KENNETH WILLIAM SSN#371781475 Printed on: Feb 11, 2019 4:34:22 pm
System: VISTA. TENNESSEEVALLEY.MED.VA.GOV Division: 626

&
